Citation Nr: 0409099	
Decision Date: 04/07/04    Archive Date: 04/16/04

DOCKET NO.  99-20 354A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Entitlement to a total disability rating based on individual 
unemployability due to service-connected disability.


REPRESENTATION

Appellant represented by:	Mississippi State Veterans 
Affairs Board


WITNESSES AT HEARING ON APPEAL

Appellant and M. W.


ATTORNEY FOR THE BOARD

R.E. Smith, Counsel


INTRODUCTION

The veteran had active military service from April 1944 to 
July 1946.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from an August 1999 rating decision by the 
Department of Veterans Affairs (VA), Regional Office (RO) in 
Jackson, Mississippi.  This case was previously before the 
Board in August 2001, February 2003, and December 2003 at 
which times it was remanded to the RO for further 
development.  In May 2001 and March 2004, the veteran 
appeared at the RO and offered testimony in support of his 
claim via video conference hearings before the undersigned 
Veterans Law Judge in Washington DC.  The transcripts of the 
hearings have been associated with the veteran's claims 
folder.


FINDINGS OF FACT

1.  Service connection is in effect for bilateral pes planus, 
rated 50 percent disabling.

2.  The veteran has a college education and work experience 
with the post office and as a realtor.

3.  The veteran's service-connected pes planus does not 
preclude him from securing or following substantially gainful 
employment consistent with his education and occupational 
experience.


CONCLUSION OF LAW

The criteria for a total disability rating based on 
individual unemployability due to service-connected 
disabilities are not met.  38 U.S.C.A. §§ 1155 (West 2002); 
38 C.F.R. §§ 3.321, 3.340, 3.341, 4.16 (2003).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board observes that the recently enacted Veterans Claims 
Assistance Act (VCAA) of 2000 and its implementing 
regulations essentially eliminate the requirement that a 
claimant submit evidence of a well-grounded claim, and 
provide that VA will assist a claimant in obtaining evidence 
necessary to substantiate a claim, but is not required to 
provide assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  38 C.F.R. § 3.159(c)-(d) (2003).

The new law and regulations also include new notification 
provisions.  Specifically, they require VA to notify the 
claimant and the claimant's representative, if any, of any 
information and any medical or lay evidence, not previously 
provided to the Secretary, that is necessary to substantiate 
the claim.  As part of the notice, VA is to specifically 
inform the claimant and the claimant's representative, if 
any, of which portion, if any, of the evidence is to be 
provided by the claimant and which part, if any, VA will 
attempt to obtain on behalf of the claimant.  38 C.F.R. 
§ 3.159(b) (2003).

The Board notes that a decision promulgated on September 22, 
2003, Paralyzed Veterans of America v. Secretary of Veterans 
Affairs, 345 F.3d 1334 (Fed. Cir. 2003), the United States 
Court of Appeals for the Federal Circuit (Court) invalidated 
the 30-day response period contained in 38 C.F.R. § 
3.159(b)(1) as inconsistent with 38 U.S.C.§ 5103(b)(1). 

The Court made a conclusion similar to the one reached in 
Disabled Am. Veterans v. Secretary of Veterans Affairs, 327 
F.3d 1339, 1348 (Fed. Cir. 2003) (reviewing a related Board 
regulation, 38 C.F.R. § 19.9).  The Court found that the 30-
day period provided in § 3.159(b)(1) to respond to a VCCA 
duty to notify is misleading and detrimental to claimants 
whose claims are prematurely denied short of the statutory 
one-year period provided for response.  

With respect to Paralyzed Veterans of America v. Secretary of 
Veterans Affairs, on December 16, 2003, the President signed 
H.R. 2297, the Veterans Benefits Act of 2003 (the Act).  
Section 701 of the Act contains amendments to 38 USC §§ 5102 
and 5103.  The Act contains a provision that clarifies that 
VA may make a decision on a claim before the expiration of 
the one-year VCAA notice period.  Veterans Benefits Act of 
2003, P.L. 108- __ ,Section 701 (H.R. 2297, December 16, 
2003)

In Pelegrini v. Principi, 7 Vet. App. 412 (2004) the United 
States Court of Appeals for Veteran Claims (Court) held that 
a VCAA notice must be provided to a claimant before the 
initial unfavorable determination by the RO.  The Court 
further held that the VCAA requires the following: (1) inform 
the claimant about the information and evidence not of record 
that is necessary to substantiate the claim; (2) inform the 
claimant about the information and evidence that VA will seek 
to provide; (3) inform the claimant about the information and 
evidence the claimant is expected to provide; and (4) request 
or tell the claimant to provide any evidence in the 
claimant's possession that pertains to the claim.  This 
latter requirement to tell the claimant to provide any 
evidence however has been held to be ober dictum (a judicial 
comment unnecessary to the decision in the case and therefore 
not precedential).  See VAOPGCPREC 1-2004 (2004).

The record reflects that the VA has made reasonable efforts 
to notify the veteran of the information and evidence needed 
to substantiate his claim.  The veteran was provided copies 
of the rating decision noted above, a September 1999 
statement of the case and supplemental statements of the case 
dated in August 2000, and May 2003.  These documents, 
collectively, provide notice of the law and governing 
regulations, as well as the reasons for the determination 
made regarding his claim.  By way of these documents, the 
veteran was also specifically informed of the cumulative 
evidence already having been previously provided to VA or 
obtained by VA on his behalf.  Further, in a March 2001 
letter, the RO specifically informed the veteran of the 
information and evidence needed from him to substantiate his 
claim, evidence already submitted and/or obtained in his 
behalf, as well as the evidence VA would attempt to obtain.  
The record discloses that VA has met its duty to assist the 
veteran also in obtaining evidence necessary to substantiate 
his claim.  Most notably VA and private treatment records, 
lay statements, statements from the veteran's private 
physician and reports of comprehensive VA examinations 
provided to him since service, as well as transcripts of the 
veteran's testimony at two personal hearings have been 
obtained and associated with his claims file.  There is no 
identified evidence that has not been accounted for and the 
veteran's representative has been given the opportunity to 
submit written argument.  The Board notes that the March 2001 
VCAA letter was mailed to the veteran subsequent to the 
appealed rating decision in violation of the holding in 
Pelegrini v. Principi, 17 Vet. App. 412 (2004).  The Board, 
however, finds that in the instant case the veteran has not 
been prejudiced by this defect.  In this regard, The Board 
notes the veteran was provided notice of the division of 
responsibility in obtaining evidence pertinent to his case 
and ample opportunity to submit and/or identify such 
evidence.  No additional evidence appears forthcoming.  
Therefore, under the circumstances, the Board finds that any 
error in the chronological implementation of the VCAA is 
deemed to be harmless error.  VA has satisfied both its duty 
to notify and assist the veteran in this case and 
adjudication of this appeal at this juncture poses no risk of 
prejudice to the veteran.  See, e.g., Bernard v. Brown, 
4 Vet. App. 384, 394 (1993).

Factual Background.

The veteran separated from service in July 1946 under 
honorable conditions.

The post service clinical records include a report of a VA 
examination of the veteran's feet in December 1997 during 
which the veteran complained that he had had a long-standing 
problem with both of his feet and that weight bearing was 
painful.  It was noted that the veteran used a cane to 
ambulate and then used a wheelchair if he had to be up for 
extended periods.  It was also noted that the veteran 
reported that he had previously had to give up a job at the 
post office five years earlier secondary to bilateral foot 
pain and also problems with recurrent episodes of "passing 
out."  He wore molded inserts in both shoes.  Past medical 
history was noted to be significant for a cardiac triple 
bypass surgery.  Examination of the feet was significant for 
grade 2 pes planus bilaterally with significant pronation 
deformities of both feet.  There was mild pain on 
manipulation of the right foot and mild tenderness to 
palpation.  There was mild discomfort on manipulation of the 
left foot as well as mild discomfort on palpation.  There was 
no evidence of Achilles tendon spasm or displacement.  No 
plantar callous formation was noted.  He moved about slowly 
and cautiously with a limp.  X-rays showed a previous 
resection phalanx of the right fifth toe and distal aspect of 
the middle phalanx of the right fifth toe.  No other 
significant abnormality was demonstrated.  

In July 1999 the veteran submitted an Application for 
Increased Compensation Based on Individual Unemployability.  
(VA Form 21-8940).  He stated that he last worked full time 
in 1996.  He further reported that he had a college education 
and had to discontinue employment as a realtor in 1999 due to 
his painful feet, which he reported precluded him from 
adequately showing property to potential buyers.

During VA examinations in July 1999, the veteran reported a 
history of a three-vessel coronary artery bypass graft in 
1992.  He stated that he was supposed to walk five miles a 
day but was unable because of his feet.  He said that he did 
water aerobics two times a week, swam some, rode a stationary 
bike two times a week for fifteen to thirty minutes, and did 
a few deep knee bends.  He reported that he retired from the 
post office in 1992 secondary to his feet.  The veteran 
stated that, following World War II, he worked in several 
traveling jobs and also worked for an equipment sales company 
for several years.  He said that eventually he worked for a 
claims adjustment company for 24 years where he did not have 
to walk too much.  He indicated that he then worked for the 
post office until 1992, when he retired.  He also stated that 
until recently he was employed as a real estate sales person.  
He said that he had always had pain since leaving service and 
that he was not able to work as a real estate sales person 
due to pain in his feet brought on by extensive walking.  

The examination of the feet and ankles showed no swelling or 
tenderness.  There were no plantar calluses.  There was no 
tightness of heel cords noted.  peripheral pulses were 2+.  
There were no deformities.    

Following a physical examination resulting in a diagnosis of 
bilateral pes planus, the examiner noted that functionally he 
continued to be independent.  The veteran did not seem to 
have any limitations in his functional capacity or ambulation 
status.  He further stated that based on the examination of 
the veteran it would be difficult for him to determine if the 
veteran's flat feet are contributing to his unemployability.  
He added that the veteran's posture, which was stooped, 
caused more discomfort when he had to walk for prolonged 
distances than the bilateral flat feet condition.

In August 1999 the RO denied the veteran's claim.  At that 
time the RO determined in part denied consideration of the 
veteran's claim on an extraschedular basis on the grounds 
that there were no unusual or exceptional factors or 
circumstances associated with the veteran's disablement.  

In a letter dated in November 1999, a representative of the 
Board of Realtors reported that the veteran was a licensed 
real estate broker and as such was required to be able to 
take a prospective purchaser to view any number of homes on 
the market.  It was added that during this process, a realtor 
must enter and exit a vehicle numerous times daily, walk 
through houses, often walk the property lines, and measure 
with a tape the outside perimeter of a house in order to 
establish square footage.  It was emphasized that a licensed 
real estate broker was not a "sitting behind the desk" 
vocation.

In letters dated in June 2000 and April 2001, the veteran's 
private physician reported that the veteran has been his 
patient for a number of years and is unable to work due to 
degenerative arthritis of his lower extremities and a severe 
peripheral neuropathy of his lower extremities.

Of file are multiple statements from the veteran's spouse, 
acquaintances and colleagues relating their knowledge of the 
veteran's history of trouble with his feet, and the negative 
impact on his post service employment as a realtor.

At his hearing in May 2001, the veteran described the 
discomfort he experienced with his service-connected 
bilateral pes planus.  He said that his feet were very 
painful to walk on and that sometimes the pain was 
unbearable.  He further said that he took pain medication, 
uses supports furnished by VA, and wears modified shoes.  He 
testified that he could not walk two feet without pain, used 
a crutch to help keep the weight off his feet, and sometimes 
resorted to the use of a wheelchair.  He further testified 
that he had to quit employment as a realtor due to problems 
with his feet.  The veteran's witness testified as to his 
observations of the veteran's difficulties with his feet as 
well as the negative effect of his pain medication on his 
alertness.       

In a letter dated in August 2001, the veteran's physician 
reported that the veteran had a multiple medical problems to 
include a severe problem with pain in his feet.  He noted 
that the veteran has severe degenerative joint disease with 
chronic intractable pain.  He noted that the veteran was only 
able to walk ten to twenty feet before he had to absolutely 
stop because of pain.  He stated that the veteran can barely 
get around and obviously had great pain, which was 
incapacitating for normal everyday living.  He added that the 
veteran certainly was unable to hold any type of gainful 
employment with this problem and is 100% disabled due to this 
severe problem with his feet.  He further noted that the 
veteran has other problems, including hypothyroidism, heart 
disease, coronary artery bypass grafts, high blood pressure, 
chronic lower extremity deep venous thrombophlebitis, history 
of pulmonary embolus, colon polyps, hiatal hernia with 
gastroesophageal reflux disease, a history of esophageal 
stricture, and hyperlipidemia.  

Private treatment records compiled between 1999 and 2001, 
include periodic examinations of the veteran during this 
period disclosing findings to include severe lower extremity 
neuropathy with pain, most prominent over the feet, 
exacerbated by standing and walking, severe degenerative 
changes of the feet, and chronic lower extremity deep venous 
thrombophlebitis requiring chronic Coumadin therapy.

On a VA examination in January 2002, the examiner noted his 
review of the veteran's claims file as well as the veteran's 
post service employment history to include the veteran's 
report that he stopped selling real estate in 1999 because of 
pain in both feet.  On physical examination, the veteran was 
noted to ambulate across the room without cane or support and 
without significant limp.  The veteran was also noted to have 
a loss of both longitudinal arches, more severe on the left 
than on the right.  The veteran was able to stand on his 
toes, bilaterally without difficulty.  The examiner stated 
that this indicated that his posterior tibial tendons were 
intact.  He had no corns or calluses. There was a deformity 
of the right fifth toe.  The veteran stated that at an early 
age a fifty-five gallon drum of gasoline felon on his toe.

X-rays showed that the proximal phalanx of the right fifth 
toe was lying in the soft tissues of the foot having been 
avulsed having from the soft tissues of the toe.  There was a 
tiny rudimentary flake representing either the middle or 
distal phalanx still within the fifth toe.  This was not 
symptomatic nor was it a cause for any disability.  

Congenital hypermobile pes planus, bilateral, left worse than 
right, symptomatic was the pertinent diagnostic impression.  
The examiner commented that the veteran had no circulatory 
disorder with good palpable pulses in both feet.  The 
examiner in March 2002 reported that the veteran's pes planus 
deformities were not service related.  The pes planus 
deformities were not aggravating other disabilities such as 
arthritis or peripheral vascular disease.  He added that the 
veteran was capable of doing a sedentary job, which did not 
require standing longer than one hour or walking further than 
100 yards at a time.

VA clinical records compiled 2002 and 2003 show that VA 
approved the veteran for a lift for his powered wheelchair in 
October 2002.

At his most recent hearing in March 2004, the veteran 
testified that he was capable of walking "for a little 
while" but that it was painful and as a consequence he 
resorts to his wheelchair, crutches, and/or walker.  He said 
that he is on heavy medication to ease his pain however that 
this also affects his ability to the point that sometimes he 
doesn't know what he has said or done.  The veteran said that 
he had to discontinue his employment as a realtor in 1998 
because of bilateral foot pain and expressed his belief that 
his feet now prevents him from performing any gainful 
employment.

Analysis.

The governing regulations provide that a total disability 
rating based upon individual unemployability due to a 
service-connected disability may be assigned, where the 
schedular rating is less than total, when the disabled person 
is unable to secure or follow substantially gainful 
occupation as a result of service-connected disability.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.340, 3.341, 
4.16.  If the schedular rating is less than 100 percent, the 
issue of unemployability must be determined without regard to 
the advancing age of the veteran.  38 C.F.R. §§ 3.341(a), 
4.19.  The regulations further provide that if there is only 
such disability, it must be rated at 60 percent or more; and 
if there are two or more disabilities, at least one 
disability must be rated at 40 percent or more, and 
sufficient additional disability must bring the combined 
rating to 70 percent or more. 38 C.F.R. § 4.16(a).

Because the veteran's only service-connected disability pes 
planus is rated 50 percent disabling, the schedular criteria 
for assignment of a total disability rating based on 
individual unemployability are not met.  38 C.F.R. § 4.16(a).  

Notwithstanding, it is the policy of the VA, however, that 
all veterans who are unable to secure and follow a 
substantially gainful occupation by reason of service- 
connected disability shall be rated totally disabled. 38 
C.F.R. § 4.16(b).  Thus, if a veteran fails to meet the 
applicable percentage standards enunciated in 38 C.F.R. § 
4.16(a), as here, an extra-schedular rating is for 
consideration where the veteran is unemployable due to 
service-connected disability. 38 C.F.R. § 4.16(b); see also 
Fanning v. Brown, 4 Vet. App. 225 (1993).

In the exceptional case where the schedular evaluations are 
found to be inadequate, the Under Secretary for Benefits or 
the Director, Compensation and Pension Service, upon field 
station submission, is authorized to approve on the basis of 
the criteria set forth in this paragraph an extra-schedular 
evaluation commensurate with the average earning capacity 
impairment due exclusively to the service-connected 
disability or disabilities.  The governing norm in these 
exceptional cases is: A finding that the case presents such 
an exceptional or unusual disability picture with such 
related factors as marked interference with employment or 
frequent periods of hospitalization as to render impractical 
the application of the regular schedular standards. 38 C.F.R. 
§§  3.321(b), 4.16.  The Board does not have the authority to 
assign an extraschedular TDIU rating in the first instance, 
although appropriate cases must be referred to the Director 
of the VA Compensation and Pension Service for such 
extraschedular consideration.  Bowling v. Principi, 15 
Vet.App. 1 (2001).

A finding of total disability is appropriate "when there is 
present any impairment of mind or body which is sufficient to 
render it impossible for the average person to follow a 
substantially gainful occupation."  38 C.F.R. § 3.340(a)(1), 
4.15.  

Assignment of a TDIU evaluation requires that the record 
reflect some factor that "takes the claimant's case outside 
of the norm" of any other veteran rated at the same level.  
VanHoose v. Brown, 5 Vet. App. 361, 363 (1993) (citing 
38 C.F.R. §§ 4.1, 4.15).  The question is whether the veteran 
is capable of performing the physical and mental tasks 
required of employment, not whether the veteran can find 
employment.  Id.  

In this case, the record indicates that the veteran has a 
college education, occupational experience with the United 
States Post Office and thereafter as a realtor.  He last 
worked full time in 1996.  The Board notes that the veteran's 
private physician has indicated in several statements that 
the veteran has been unable to work secondary to conditions 
related to his lower extremities, specifically bilateral 
degenerative arthritis and severe peripheral neuropathy.  Pes 
planus has not been implicated by his doctor as a factor 
precluding the veteran's employment.  Significantly, neither 
of the conditions identified by his doctor as precluding 
employment is service-connected 

Additionally, the VA examiner in July 1999 commented that the 
veteran did not seem to have any limitations in his 
functional capacity or ambulation status.  In 2002 the VA 
examiner stated that the veteran was capable of doing a 
sedentary job, which did not require standing longer than one 
hour or walking further than 100 yards at a time.

To summarize, the evidences shows that the service connected 
pes planus does result in significant industrial impairment.  
However, this fact is reflected in the current 50 percent 
rating.  Also, the pes planus has not required 
hospitalization.  

Upon review of the claims file, the Board finds that the 
evidentiary record does not permit a conclusion that there 
were any unusual or exceptional circumstances present in the 
veteran's case as to have warranted its referral to the VA 
Director of the Compensation and Pension Service. See 38 
C.F.R. §§ 3.321(b)(1), 4.16; Bagwell v. Brown, 9 Vet. App. 
337 (1996).

Accordingly, the Board concludes that the veteran's service- 
connected disorders are not so debilitating as to prevent the 
veteran from obtaining and maintaining gainful employment 
consistent with his work history and education.  Thus, the 
Board finds that the preponderance of the evidence is against 
the veteran's claim.


ORDER

A total rating for compensation purpose based on individual 
unemployability due to service-connected disability is 
denied.  




	                        
____________________________________________
	ROBERT P. REGAN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



